ON SUGGESTION FOR CERTIFICATION OF QUESTION OF GREAT PUBLIC IMPORTANCE
PER CURIAM.
Upon suggestion by appellee and, pursuant to Fla.R.App.P. 9.030(a)(2)(A)(v), the decision in this case, 413 So.2d 121 is certified to the Supreme Court as presenting the following questions of great public importance:
1. WHETHER § 440.205, FLORIDA STATUTES (1979) CREATES A CAUSE OF ACTION FOR A “WRONGFUL DISCHARGE” IN RETALIATION FOR AN EMPLOYEE’S PURSUIT OF A WORKERS’ COMPENSATION CLAIM;
2. IF § 440.205 DOES CREATE A CAUSE OF ACTION FOR “WRONGFUL DISCHARGE,” WHETHER SUCH ACTION IS COGNIZABLE BEFORE A DEPUTY COMMISSIONER;
3. IF § 440.205 DOES CREATE A CAUSE OF ACTION FOR “WRONGFUL DISCHARGE,” BUT SUCH ACTION IS NOT COGNIZABLE BEFORE A DEPUTY COMMISSIONER, WHETHER SUCH ACTION IS COGNIZABLE IN THE CIRCUIT COURT.
ERVIN, WENTWORTH and JOANOS, JJ., concur.